Case 6:20-cv-00951-GKS-EJK Document 29 Filed 08/19/21 Page 1 of 2 PagelD 1013

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

LATOYA EILEEN PRITCHARD,

Plaintiff,
v. Case No: 6:20-cv-951-GKS-EJK
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS CAUSE came on for consideration upon Plaintiff Latoya Eileen
Pritchard's Unopposed Petition for EAJA Fees Pursuant to 28 U.S.C. § 2412(d),
together with exhibits, (Doc. 27), in the amount of $8,405.75, which the Court
referred to the United States Magistrate Judge for a report and recommendation
(Report and Recommendation). Having reviewed and considered the Report and
Recommendation (Doc. 28) entered on August 2, 2021, it is hereby ORDERED and
ADJUDGED as follows:

1. United States Magistrate Judge Embry J. Kidd’s Report and

Recommendation (Doc. 28) is APPROVED and ADOPTED and is made

part of this Order for all purposes, including appellate review.
Case 6:20-cv-00951-GKS-EJK Document 29 Filed 08/19/21 Page 2 of 2 PagelD 1014

2. Plaintiff's Motion is GRANTED in part, as follows:

Plaintiff is awarded attorney’s fees in the amount of $8,331.45, pursuant to

the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), (Doc. 28).

3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly,

in favor of Plaintiff Latoya Eileen Pritchard and against Defendant

Commissioner of Social Security.

DONE AND ORDERED at Orlando, Florida, this _f f day of August,

2021.

G

\, |_—$——#-

 

SENIOR UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
Unrepresented Parties

ip STATE SHARP °
